The conviction of this appellant in the court below was for the offense of violating the prohibition law and the trial was had, before a jury, upon an indictment preferred by the grand jury. The jury assessed a fine of $50, the costs of the case amounted to $160.60, and, the defendant having failed to pay the fine and cost or to confess judgment therefor, the court sentenced him to hard labor for 20 days to pay the fine, 221 days to pay the cost, and also to 6 months' hard labor added by the court. From the judgment of conviction, this appeal was taken. The appeal here is rested upon the record proper; there being no bill of exceptions. The record is regular and without error; therefore the judgment of conviction appealed from must stand affirmed.
Affirmed.